Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a series of steps such as "receiving the vibration waveform, removing the DC component…storing the AC component of the vibration waveform on a non-transitory computer readable medium" (claim 1) and therefore is a process. 
 	The claims recite the limitations, "receiving the vibration waveform…removing the DC component of the vibration waveform, leaving substantially only an AC component of the vibration waveform remaining" (claim 1, lines 3-6; similarly in claims 9 and 17), which under its broadest interpretation recites a mathematical calculation. The group of "mathematical concepts" in the 2019 PED includes "mathematical calculations" as an exemplar of an abstract idea. 2019 PED Section I, 84, Fed. Reg. at 52. Thus the recited limitation falls into the "mathematical concept" grouping of abstract ideas. This limitation also fails into the "mental process" group of abstract ideas, because the recited mathematical calculation is simple enough that it can be practically performed in the human mind, e.g. scientist and engineers have been solving the Arrhenius equation in their minds since it was first proposed in 1889. Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them 
	This judicial exception is not integrated into a practical application because there are none of additional element recited in the claim beyond the judicial exception. The claim recites a series of steps such as "receiving the vibration waveform, detecting a DC component of the vibration waveform, removing the DC component of the vibration waveform, leaving substantially only an AC component of the vibration waveform remaining, and storing the AC component of the vibration waveform on a non-transitory component readable medium" when viewed individually or a whole does not integrate into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
	The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception because the claim recites steps that are merely data gathering such as "removing the DC component…” or "storing the AC component of the vibration waveform on a non-transitory computer readable medium", which when viewed as a whole or individually does not effect a transformation or a reduction of a particular article to a different state or thing. For example, the step "removing the DC component" is further recited in claim 2 as "wherein the step of removing the DC component…comprises subtracting the running average of the vibration waveform from the vibration waveform" which is data gathering and further calculation. 
Further, the limitation "storing the AC component of the vibration waveform on a non-transitory computer readable medium " is merely data gathering, e.g. adding insignificant extrasolution activity which cannot provide an incentive concept. The "(stored) AC component . For example, claim7 recites "wherein the step of storing the AC component…comprises storing the AC component of the vibration waveform in a memory that is located remotely from where the detecting and removing of the DC component of the vibration is performed". 
 	As discussed with respect to step 2A Prongtwo, the additional element in the claims amount to no more than mere instructions to apply the exception using a generic processor as recited in claims 9-20. The same analysis applies here in 2B, i.e. mere instructions to apply an exception using a generic processor component cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B. The claims are ineligible. 
	Claims 2-6, 10-16, and 18-20 are rejected because the claimed invention is directed to an abstract idea without significantly more for the same reasons as claimed above. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sahara et al. (hereinafter "Sahara")(USPAP. 20080033695).
Regarding claims 1, 9, and 17, Sahara discloses a method for removing the DC disturbance component of a vibration waveform, the method comprising the steps of: 

detecting a DC component of the vibration waveform, removing the DC component of the vibration waveform, leaving substantially only an AC component of the vibration waveform remaining (Pars. 42-50; 157, 240, and 245); , and storing the AC component of the vibration waveform on a non-transitory computer- readable medium (Abstract; Pars. 118, 260 "storing in a fast RAM 220).
	Regarding claims 2 and 10, Sahara discloses wherein the step of detecting the DC component of the vibration waveform comprises computing a running average of the vibration waveform and using the running average as the DC component of the vibration waveform (Pars. 278).

	Regarding claims 3 and 11, Sahara discloses wherein the step of removing the DC component of the vibration waveform comprises subtracting the running average of the vibration waveform from the vibration waveform (Pars. 278 and 288).
	Regarding claims 4 and 12, Sahara discloses wherein the step of receiving the vibration waveform comprises receiving the vibration waveform directly from a vibration sensor (Fig. 1, Abstract; Pars. 223, 248, 263, 264, 271, 295).
	Regarding claims 5, 13, and 19, Sahara discloses wherein the step of receiving the vibration waveform comprises receiving the vibration waveform as stored data from a memory (Pars. 99 and 100).
Regarding claims 6 and 14, Sahara discloses wherein the step of storing the AC component of the vibration waveform comprises storing the AC component of the vibration 
	Regarding claims 7 and 15, Sahara discloses wherein the step of storing the AC component of the vibration waveform comprises storing the AC component of the vibration Page 12 of 1574503.US waveform in a memory that is located remotely from where the detecting and removing of the DC component of the vibration waveform is performed. (Pars. 339, 351). 
	Regarding claims 8 and 16, Sahara discloses wherein further comprising performing an FFT on the AC component of the vibration waveform to produce a vibration spectrum (Pars. 5, h225, 228; 245).
	Regarding claim 18, Sahara discloses wherein the input comprises a vibration sensor producing a live vibration waveform (Fig. 1, Abstract; Pars. 223, 248, 263, 264, 271, 295).
	Regarding claim 20, Sahara discloses an interface adapted to receive instruction from and present information to an operator (Fig. 1, at 107).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        September 27, 2021